UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6497


GREG L. HAMMER,

                  Plaintiff - Appellant,

          v.

WENDY HOBBS, Sued in their individual and officials
capacities; J. KEELING, Sued in their individual and
officials capacities; M. MEYERS, Sued in their individual
and officials capacities,

                  Defendants – Appellees,

          and

KEELING, Warden,

                  Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cv-00008-JCC-MSN)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Greg L. Hammer, Appellant Pro Se. Richard Carson Vorhis, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Greg L. Hammer appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) civil rights complaint in

which    Hammer     alleged        violations   of   the    First     and   Fourteenth

Amendments       and   the    Religious     Land     Use   and    Institutionalized

Persons Act, see 42 U.S.C. §§ 2000cc to 2000cc-5 (2012).                           We

have     reviewed      the     record     and    find      no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Hammer v. Hobbs, No. 1:14-cv-00008-JCC-MSN (E.D. Va.

Mar. 3, 2015).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court      and    argument    would   not     aid   the   decisional

process.



                                                                              AFFIRMED




                                           2